DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 20JUN2022 has been entered. Claims  1 - 3, 5, 6, 9 – 14, and 17 - 24 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 20JUN2022 have been fully considered but they are not persuasive:

Argument 1: Rejection(s) under 35 U.S.C. 112: “The Examiner has rejected Claims 1-14 and 17-21 under 35 U.S.C. 112(b) as being indefinite. Applicant has amended the claims to overcome the rejection.” 
Response 1: based on the amended claims, the Rejection directed to “vicinity” in claims 1 – 14 and 17 – 21 has been withdrawn. While the Rejection to Claim 18 has also been withdrawn, it is noted that how “a broadband … is higher than a broadband provided by another network” remains ambiguous and open to a Broad Reasonable Interpretation (BRI) (see MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims) as to how one broadband is “higher” than another broadband (i.e., higher in frequency, rate, cost, etc.).

Argument 2: Rejection(s) under 35 U.S.C. 103: “However, disclosing that a controller utilizes the parameters of the requesting mobile endpoint device (i.e. geospatial parameters, physical capabilities, and software capabilities) and the parameters of potential vehicle-based mobile SDN nodes for hosting the service in order to select at least one vehicle-based mobile SDN node for deployment of the service, as in Zavesky, and disclosing that transmission of service content is offloaded from a mobile communication network when the proximity service server and the user's mobile device are compatible so as to allow direct communication between each other, as in Yang, does not specifically teach or suggest applicant’s presently claimed: … To establish a prima facie case of obviousness, three basic criteria must be met. … Finally, the prior art reference (or references when combined) must teach or suggest all the claim limitations. The teaching or suggestion to make the claimed combination and the reasonable expectation of success must both be found in the prior art and not based on applicant’s disclosure. … Applicant respectfully asserts that at least the third element of the prima facie case of obviousness has not been met, since the prior art excerpts, as relied upon by the Examiner, fail to teach or suggest all of the claim limitations, as noted above. Thus, a notice of allowance or specific prior art showing of each of the foregoing claim elements, in combination with the remaining claimed features, is respectfully requested.”
Response 2: while no specific argument as to what – or how - the combination of cited art does not teach the claim(s), necessitated by the Applicant's amendment, the specific grounds of rejection being used in the current rejection to the Independent Claims have changed. Applicant’s arguments with respect to the Independent Claims have been fully considered but the Rejection maintained.

Allowable Subject Matter

Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Specification

The disclosure is objected to because of the following informalities:
Paragraph 0044 of the present Specification recites (in part):
[0044] … The other person that does not care about latency but has a high broad band requirement (e.g. his movie is 3G) can get the data from the moving vehicles acting as network edges … 

As underlined (above), “broad band” (two words) is interpreted as being equivalent to “broadband” (one word) consistent with other recitation throughout the present disclosure. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 3, 5, 6, 9 – 14, and 17 - 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent Claims 1, 20, and 21 recite (in part):
receiving an estimate from each moving network connected vehicle of the plurality of moving network connected vehicles … 
wherein the estimate is based on 
a communication speed of the moving network connected vehicle, 
a communication speed of the requesting device, and

While a “peer-to-peer” network is supported, the Examiner is unable to find disclosure of a “peer-to-peer” transfer/sharing of configuration information (which could include e.g., communication speed / rate of data transmission) BETWEEN network connected vehicles in order to support a single (peer) device/vehicle knowing (and reporting an estimate of) both its communication speed AND the communication speed of the requesting device.
In further regards to Claim 22, the Examiner again notes that per e.g., Independent Claim 1 (to which Claim 22 depends), the “estimate” itself is received “from each moving network connected vehicle of the plurality of moving network connected vehicles.” That is, the estimate is provided by “each” vehicle. The Examiner finds no disclosure as to “each” vehicle sharing any information with peer vehicles (i.e., no enablement is found). It is noted that it is interpreted that it is the system that “determines” and/or “evaluates” estimates received from the plurality of moving network connected vehicles. More specifically, Dependent Claim 22  claims (in part): 
wherein the wherein the estimate is computed by:
determining a minimum communication speed from among the communication speed of the moving network connected vehicle and the communication speed of the requesting device …

Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “at a later time” in claim 23 is a relative term which renders the claim indefinite. The phrase “at a later time” not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Appropriate correction is required.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 6, 9 – 13, and 18 – 22 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0387455  to ZAVESKY et al. (hereinafter “ZAVESKY”) in view of U.S. Patent Publication 2014/0187267 to YANG et al. (hereinafter “YANG”).

Regarding Claim 1 (Currently Amended), ZAVESKY discloses a non-transitory computer readable medium storing computer code executable by a processor (vehicle-based mobile SDN nodes 155 and 156 may each include central processing units (CPUs), or processors, memory to hold computer-readable/computer-executable instructions, code, and/or programs. [¶ 0030]) to perform a method comprising:
receiving, by a system, a request for non-operational digital content to be provided to a requesting device, the requesting device being a residential network router or a mobile device of a user (a mobile endpoint device may request a streaming video (which may require both a streaming video service and the video content), streaming music or other audio. [¶ 0015]);
responsive to the request, determining, by the system, one or more moving network connected vehicles available to obtain the digital content when moving in an area covered by a network and to provide the digital content to the requesting device when moving in an area within a communication range of the requesting device (the SDN controller may utilize the parameters of the requesting mobile endpoint device … and the parameters of potential vehicle-based mobile SDN nodes for hosting the service in order to select at least one vehicle-based mobile SDN node for deployment of the service. … The SDN controller may then determine candidate vehicle-based mobile SDN nodes in vehicles that are traveling nearby, and with anticipated routes that may coincide with the anticipated route of the requesting mobile endpoint device. As referred to herein, routes may coincide when the routes overlap or when a position of a first device along a first route at a projected time and a position of a second device along a second route at the projected time are within a wireless communication range, e.g., based upon the respective wireless transmission and/or reception capabilities of the first device and the second device. [¶ 0016] … when the mobile endpoint device is within wireless communication range of the at least one vehicle-based mobile SDN node, the content may be streamed from the at least one vehicle-based mobile SDN node to the mobile endpoint device. [¶ 0017]),
wherein the determining includes:
receiving an estimate from each moving network connected vehicle of the plurality of moving network connected vehicles of a … of data capable of being transmitted by the moving network connected vehicle to the requesting device when moving in the area within the communication range of the requesting device (a processor of the vehicle-based mobile node may provide route information and capacity information to a controller in a communication network [¶ 0005] … a vehicle-based mobile SDN node may report a number of parameters to the SDN controller such as: a current location, a speed and direction, a planned route, a current capacity in terms of memory, storage, processor utilization, and so forth. [¶ 0014] … routes may coincide when the routes overlap or when a position of a first device along a first route at a projected time and a position of a second device along a second route at the projected time are within a wireless communication range, e.g., based upon the respective wireless transmission and/or reception capabilities of the first device and the second device. [¶ 0016] … The SDN controller may determine that at least one of these vehicle-based mobile SDN nodes also has capacity to operate as a video server for at least the next 30 minutes. [¶ 0017] … the method 200 may include determining a capacity of the vehicle-based mobile SDN node, and assigning the service to the vehicle-based mobile SDN node when both the route of the mobile endpoint device and the route of the vehicle-based mobile SDN node coincide and when the capacity of vehicle-based mobile SDN node is sufficient to host the service. [¶ 0056] … the capacity information may identify a processor speed, a memory size, a storage size, the types of wireless transceivers and transmit powers available, and so forth. [¶ 0058]), 
wherein the estimate is based on 
a communication speed of the moving network connected vehicle, a communication speed of the requesting device, and a time duration in which the moving network connected vehicle is expected to be moving in the area within the communication range of the requesting device (a vehicle-based mobile SDN node may report a number of parameters to the SDN controller such as: a current location, a speed and direction, a planned route, a current capacity in terms of memory, storage, processor utilization, and so forth. [¶ 0014] … the SDN controller may also track parameters of mobile endpoint devices, e.g., user devices. The parameters may include the locations, speeds, directions of travel, anticipated routes, electronic calendar entries, social media postings, and so forth. [¶ 0015] … the SDN controller may utilize the parameters of the requesting mobile endpoint device … and the parameters of potential vehicle-based mobile SDN nodes for hosting the service in order to select at least one vehicle-based mobile SDN node for deployment of the service. [¶ 0016] … The SDN controller may determine that at least one of these vehicle-based mobile SDN nodes also has capacity to operate as a video server for at least the next 30 minutes. [¶ 0017]. Examiner notes occurrences/recitations of "speed" in e.g., ¶¶ 0018 & 0024, 0037 of the present Specification including reference to device/vehicle “speed.” As claimed, it remains ambiguous as to what "speed" is in reference to (rate of device/vehicle movement (e.g., MPH, m/s), rate of data transmission (MB/sec), or something else). See MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims.), and
evaluating the estimates received from the plurality of moving network connected vehicles to select the one or more moving network connected vehicles from the plurality of moving network connected vehicles (a user may be a passenger in a vehicle that is traveling along a highway and may make a request for a streaming video service. The SDN controller may receive the request, determine that the mobile device is traveling along the particular highway, and determine an anticipated route that indicates that the mobile endpoint device will remain traveling on the same highway for 30 miles, which may have a speed limit of 65 miles per hour. The SDN controller may then determine candidate vehicle-based mobile SDN nodes in vehicles that are traveling nearby, and with anticipated routes that may coincide with the anticipated route of the requesting mobile endpoint device. … routes may coincide when the routes overlap or when a position of a first device along a first route at a projected time and a position of a second device along a second route at the projected time are within a wireless communication range, e.g., based upon the respective wireless transmission and/or reception capabilities of the first device and the second device. [¶ 0016]),
wherein the one or more moving network connected vehicles obtain respective portions of the digital content from a digital content source via a plurality of different network stations providing network coverage within a current location of the one or more moving network connected vehicles; causing, by the system, the one or more moving network connected vehicles to obtain the digital content when moving in the area covered by the network and to provide the digital content directly to the requesting device when moving in the area within the communication range of the requesting device at a later time (Once the vehicle-based mobile SDN node is configured, it may remain available to provide the service and/or content to the mobile endpoint device if and when the routes of the vehicle-based mobile SDN node and the mobile endpoint device coincide. [¶ 0020] … At any time after the configuration code for the streaming video service is installed in vehicle-based mobile SDN node 155, vehicle-based mobile SDN node 155 may then provide the streaming video service to the mobile endpoint device 181. [¶ 0037] … the streaming video service may comprise a local service. In other words, the streaming video service may not require full network connectivity, e.g., to components of core telecommunications network 110. Thus, while the routes of the vehicle-based mobile SDN node 155 and the mobile endpoint device 181 may take the devices out of communication range of access network 120, the mobile endpoint device 181 may continue to receive the streaming video service from the vehicle-based mobile SDN node 155 so long as the two devices are within communication range of each other … The vehicle-based mobile SDN node 155 may also store all or a portion of the streaming video content that may be requested by the mobile endpoint device 181. [¶ 0038]. The Examiner notes that “may obtain respective portions of the digital content” is not interpreted as a positive recitation of a requirement for “portions of the digital content” to be obtained from “a plurality of different network stations”); and
wherein the area covered by the network and the area within the communication range of the requesting device are different (It should be noted that in some cases, fixed cellular network (or non-cellular wireless network) resources may be utilized to support service request from mobile endpoint device. However, in areas of sparse coverage, the requests may not be fulfilled. On the other hand, vehicle-based mobile SDN nodes may be equipped with longer range and/or high bandwidth communication capabilities than mobile endpoint devices. Thus, for example, a video may be downloaded to a vehicle-based mobile SDN node faster than to a mobile endpoint device directly, or over a greater distance, where the mobile endpoint device may be out of range of the cellular (or non-cellular wireless) network. [¶ 0019]. The Examiner notes that: 1) consistent with e.g., ¶ 0016 of the present published Specification (“vicinity in which network communications are enabled”), “vicinity” is interpreted as a range/distance where communication is possible; and 2) it is further interpreted that being out of communication range, this claim element explicitly removes the possibility of direct communication (i.e., that the requesting device is able to source the digital content directly from the network))

While ZAVESKY discloses a vehicle-based mobile SDN node’s profile (i.e., parameters such as: a current location, a speed and direction, a planned route, a current capacity in terms of memory, storage, processor utilization) (based upon the respective wireless transmission and/or reception capabilities of the first device and the second device” [¶ 0016]), ZAVESKY does not explicitly disclose, or is not relied on to disclose a size of data capable of being transmitted.
However, in the same field of endeavor, YANG teaches a size of data capable of being transmitted (the application server may also determine whether to offload the transmission of the service content from the mobile communication network. Offloading the transmission of the service content may reduce the load on the mobile communication network, especially if the size of the transmitted service content is large (e.g., high-definition video). Determination to offload the transmission may be based on the service profile and the user profile. The service profile and the user profile may each include information for determining whether the proximity service server of the proximity service provider and the user's mobile device are compatible so as to allow direct communication between each other. [¶ 0015] … Types of information that may be included in the user profiles are, for example … the mobile device capability (e.g., size of display, supported data speed, buffer and storage capacities), and credential information with respect to receiving proximity services from the proximity service provider such as subscriptions and/or payment information for the proximity services. [¶ 0024])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ZAVESKY with that of YANG for advantage to provide proximity services that are more convenient to the mobile device users and that takes advantage of the technologies and knowledge regarding the mobile devices available from an operator of the mobile communication network. (YANG: ¶ 0003)

Regarding Claim 2 (Original), the combination of ZAVESKY and YANG teaches the non-transitory computer readable medium of claim 1.
ZAVESKY further discloses:
wherein the request is received from the requesting device (a mobile endpoint device may request a streaming video (which may require both a streaming video service and the video content), streaming music or other audio. [¶ 0015])

Regarding Claim 3 (Original), the combination of ZAVESKY and YANG teaches the non-transitory computer readable medium of claim 1.
ZAVESKY further discloses:
wherein the request indicates a location of the requesting device (A request may also include geospatial parameters of the requesting mobile endpoint device, such as a location, a speed and direction, a planned route. [¶ 0035]) 

Regarding Claim 5 (Currently Amended), the combination of ZAVESKY and YANG teaches the non-transitory computer readable medium of claim 1.
ZAVESKY further discloses:
wherein the determining one or more moving network connected includes:
using a navigation system to detect a plurality of moving network connected vehicles destined to be located within the area covered by the network and later within the area within the communication range of the requesting device (a vehicle-based mobile SDN node may report a number of parameters to the SDN controller such as: a current location, a speed and direction, a planned route, a current capacity in terms of memory, storage, processor utilization, and so forth. … a vehicle-based mobile SDN node may be integrated with a navigation system, e.g., a Global Positioning System (GPS) navigation system, and other on-board computing resources of the vehicle such that these various parameters may be obtained.. [¶ 0014] … the SDN controller may also authorize or instruct the vehicle-based mobile SDN node to provide the service to other mobile endpoint devices in the vicinity. … the vehicle-based mobile SDN node may be configured to provide a particular service in response to a request from a mobile endpoint device. At a later time, a different mobile endpoint device may have a request for the same service, and it may be determined that the different mobile endpoint device is already proximate to the vehicle-based mobile SDN node, or will soon be near the vehicle-based mobile SDN node. [¶ 0023] … the deployment of network services is extended to a fleet of vehicle-based mobile SDN nodes, e.g., including vehicle-based mobile SDN nodes 155 and 156. [¶ 0030] … the vehicle-based mobile SDN nodes 155 and 156 may be managed by the controller 115. [¶ 0031]. The Examiner notes that ZAVESKY discloses no limitation as to the number of SDN nodes.)
	
Regarding Claim 6 (Currently Amended), the combination of ZAVESKY and YANG teaches the non-transitory computer readable medium of claim 5.
ZAVESKY further discloses:
wherein the plurality of moving network connected vehicles are destined to be located within the area covered by the network within a first defined time period and to be located within the area within the communication range of the requesting device during a later defined time period (a vehicle-based mobile SDN node may report a number of parameters to the SDN controller such as: a current location, a speed and direction, a planned route, a current capacity in terms of memory, storage, processor utilization, and so forth. [¶ 0014] … the SDN controller may also track parameters of mobile endpoint devices, e.g., user devices. The parameters may include the locations, speeds, directions of travel, anticipated routes, electronic calendar entries, social media postings, and so forth. [¶ 0015] … the SDN controller may utilize the parameters of the requesting mobile endpoint device … and the parameters of potential vehicle-based mobile SDN nodes for hosting the service in order to select at least one vehicle-based mobile SDN node for deployment of the service. For instance, a user may be a passenger in a vehicle that is traveling along a highway and may make a request for a streaming video service. The SDN controller may receive the request, determine that the mobile device is traveling along the particular highway, and determine an anticipated route that indicates that the mobile endpoint device will remain traveling on the same highway for 30 miles, which may have a speed limit of 65 miles per hour. The SDN controller may then determine candidate vehicle-based mobile SDN nodes in vehicles that are traveling nearby, and with anticipated routes that may coincide with the anticipated route of the requesting mobile endpoint device. [¶ 0016])

Regarding Claim 9  (Currently Amended), the combination of ZAVESKY and YANG teaches the non-transitory computer readable medium of claim 5.
ZAVESKY further discloses:
wherein determining one or more moving network connected vehicles further includes:
making an agreement with the one or more moving network connected vehicles of the plurality of moving network connected vehicles to provide the digital content to the requesting device when moving in the vicinity of the requesting device (At any time after the configuration code for the streaming video service is installed in vehicle-based mobile SDN node 155, vehicle-based mobile SDN node 155 may then provide the streaming video service to the mobile endpoint device 181. [¶ 0037] … while the routes of the vehicle-based mobile SDN node 155 and the mobile endpoint device 181 may take the devices out of communication range of access network 120, the mobile endpoint device 181 may continue to receive the streaming video service from the vehicle-based mobile SDN node 155 so long as the two devices are within communication range of each other, e.g., via link 176. [¶ 0038] … the vehicle-based mobile SDN node can simply decline a request or instruction to host the service when it determines that it does not have capacity. [¶ 0056]. The Examiner additionally notes that there is no claim or requirements as to what an agreement may – or may not – entail/involve. It is therefore interpreted that the mere fact of accepting – and then providing - content is indicative of - at least – an implicit “agreement.”)

Regarding Claim 10 (Original), the combination of ZAVESKY and YANG teaches discloses the non-transitory computer readable medium of claim 1.
ZAVESKY further discloses:
wherein the one or more moving network connected vehicles is a single moving network connected vehicle (the mobile endpoint device may connect to any one or more of the vehicle-based mobile SDN nodes that are so configured. [¶ 0018] … the controller 115 may also provide an identification of one or more mobile endpoint devices that may be permitted to access the streaming video service via the vehicle-based mobile SDN node 155, e.g., including at least the mobile endpoint device 181. [¶ 0036])

Regarding Claim 11 (Currently Amended), the combination of ZAVESKY and YANG teaches the non-transitory computer readable medium of claim 10.
ZAVESKY further discloses:
wherein causing the single moving network connected vehicle to obtain the digital content when moving in a area covered by the network and to provide the digital content to the requesting device when moving in the area within the communication range of the requesting device includes:
causing the single moving network connected vehicle to obtain an entirety of the digital content from the digital content source and to provide the entirety of the digital content to the requesting device when moving in the area within the communication range of the requesting device (At any time after the configuration code for the streaming video service is installed in vehicle-based mobile SDN node 155, vehicle-based mobile SDN node 155 may then provide the streaming video service to the mobile endpoint device 181. [¶ 0037] … the streaming video service may comprise a local service. In other words, the streaming video service may not require full network connectivity, e.g., to components of core telecommunications network 110. Thus, while the routes of the vehicle-based mobile SDN node 155 and the mobile endpoint device 181 may take the devices out of communication range of access network 120, the mobile endpoint device 181 may continue to receive the streaming video service from the vehicle-based mobile SDN node 155 so long as the two devices are within communication range of each other … The vehicle-based mobile SDN node 155 may also store all or a portion of the streaming video content that may be requested by the mobile endpoint device 181. [¶ 0038])

Regarding Claim 12 (Original), the combination of ZAVESKY and YANG teaches the non-transitory computer readable medium of claim 1.
ZAVESKY further discloses:
wherein the one or more moving network connected vehicles is two or more moving network connected vehicles (As illustrated in FIG. 1, the system 100 may further include vehicle-based mobile SDN nodes 155 and 156. … the vehicle-based mobile SDN nodes 155 and 156 may be deployed in vehicles 151 and 152. [¶ 0029] … The vehicle-based mobile SDN node 155 may also store all or a portion of the streaming video content that may be requested by the mobile endpoint device 181. [¶ 0038])

Regarding Claim 13 (Currently Amended), the combination of ZAVESKY and YANG teaches the non-transitory computer readable medium of claim 12.
ZAVESKY further discloses:

wherein causing the two or more moving network connected vehicles to obtain the digital content when moving in the area covered by the network and to provide the digital content to the requesting device when moving in the area within the communication range of the requesting device includes:
causing each moving network connected vehicle of the two or more moving network connected vehicles to obtain a respective portion of the digital content from the digital content source and to provide the respective portion of the digital content to the requesting device (At any time after the configuration code for the streaming video service is installed in vehicle-based mobile SDN node 155, vehicle-based mobile SDN node 155 may then provide the streaming video service to the mobile endpoint device 181. [¶ 0037] … the streaming video service may comprise a local service. In other words, the streaming video service may not require full network connectivity, e.g., to components of core telecommunications network 110. Thus, while the routes of the vehicle-based mobile SDN node 155 and the mobile endpoint device 181 may take the devices out of communication range of access network 120, the mobile endpoint device 181 may continue to receive the streaming video service from the vehicle-based mobile SDN node 155 so long as the two devices are within communication range of each other … The vehicle-based mobile SDN node 155 may also store all or a portion of the streaming video content that may be requested by the mobile endpoint device 181. [¶ 0038] … the processor may determine that the routes of the first vehicle-based mobile SDN node and the second vehicle-based mobile SDN node may coincide, and may instruct the second vehicle-based mobile SDN node to retrieve the configuration code from the first vehicle-based mobile SDN node when within communication range of one another. [¶ 0056]. The Examiner notes that: 1) xx does not disclose any limitation as to how many of the SDN nodes (two of which are explicitly disclosed) may provide a “portion” of the content; and 2) there is not claim or requirement as to providing/receiving the entire content (i.e., summed portions providing the entire/full content.)
 
Regarding Claim 18 (Currently Amended), the combination of ZAVESKY and YANG teaches the non-transitory computer readable medium of claim 1.
ZAVESKY further discloses:
wherein the network provides a broadband that is higher than a broadband provided by another network available in an area of the requesting device (fixed cellular network (or non-cellular wireless network) resources may be utilized to support service request from mobile endpoint device. However, in areas of sparse coverage, the requests may not be fulfilled. On the other hand, vehicle-based mobile SDN nodes may be equipped with longer range and/or high bandwidth communication capabilities than mobile endpoint devices. Thus, for example, a video may be downloaded to a vehicle-based mobile SDN node faster than to a mobile endpoint device directly, or over a greater distance, where the mobile endpoint device may be out of range of the cellular (or non-cellular wireless) network. [¶ 0019] … For instance, mobile endpoint devices 181 and 182 may be equipped with at least one cellular radio/transceiver for cellular communications. Mobile endpoint devices 181 and 182 may also be equipped for any number of different modes of communication. For instance, mobile endpoint devices 181 and 182 may alternatively or additionally be equipped with an IEEE 802.11 (Wi-Fi) transceiver, an IEEE 802.16 (e.g., wireless metropolitan area network/WiMAX) transceiver, an IEEE 802.15 transceiver (e.g., Bluetooth, ZigBee, etc.), and so on. [¶ 0028])

Regarding Claim 19 (Currently Amended), the combination of ZAVESKY and YANG teaches the non-transitory computer readable medium of claim 1, 
ZAVESKY further discloses: 
wherein causing, by the system, the one or more moving network connected vehicles to obtain the digital content when moving in the area covered by the network includes one of: causing the one or more moving network connected vehicles to retrieve the digital content from the digital content source when moving in the area covered by the network, or causing the network to provide the digital content from the digital content source to the one or more moving network connected vehicles when moving in the area covered by the network (the SDN controller may utilize the parameters of the requesting mobile endpoint device … and the parameters of potential vehicle-based mobile SDN nodes for hosting the service in order to select at least one vehicle-based mobile SDN node for deployment of the service. … The SDN controller may then determine candidate vehicle-based mobile SDN nodes in vehicles that are traveling nearby, and with anticipated routes that may coincide with the anticipated route of the requesting mobile endpoint device. As referred to herein, routes may coincide when the routes overlap or when a position of a first device along a first route at a projected time and a position of a second device along a second route at the projected time are within a wireless communication range, e.g., based upon the respective wireless transmission and/or reception capabilities of the first device and the second device. [¶ 0016] … when the mobile endpoint device is within wireless communication range of the at least one vehicle-based mobile SDN node, the content may be streamed from the at least one vehicle-based mobile SDN node to the mobile endpoint device. [¶ 0017])

Regarding Claim 20 (Currently Amended), the features of Claim 20 are essentially the same as Claim 1 with the non-transitory computer readable medium of claim 1 performing the Method of Claim 20. Therefore, Claim 20 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 21 (Currently Amended), the features of Claim 21 are essentially the same as Claim 1 with ZAVESKY further disclosing a system, comprising: a non-transitory memory storing instructions; and one or more processors in communication with the non-transitory memory that execute the instructions (The processor executing the computer readable or software instructions relating to the above described method can be perceived as a programmed processor or a specialized processor. … can be stored on a tangible or physical (broadly non-transitory) computer-readable storage device or medium, e.g., volatile memory, non-volatile memory, ROM memory, RAM memory, magnetic or optical drive, device or diskette and the like. [¶ 0077]) performing the Method of Claim 21. Therefore, Claim 21 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 22 (New), the combination of ZAVESKY and YANG teaches the non-transitory computer readable medium of claim 1.
ZAVESKY further discloses:
wherein the wherein the estimate is computed by:
determining a minimum communication speed from among the communication speed of the moving network connected vehicle and the communication speed of the requesting device, and multiplying the minimum communication speed by the time duration in which the moving network connected vehicle is expected to be moving in the area within the communication range of the requesting device (a vehicle-based mobile SDN node may report a number of parameters to the SDN controller such as: a current location, a speed and direction, a planned route, a current capacity in terms of memory, storage, processor utilization, and so forth. [¶ 0014] … the SDN controller may utilize the parameters of the requesting mobile endpoint device … and the parameters of potential vehicle-based mobile SDN nodes for hosting the service in order to select at least one vehicle-based mobile SDN node for deployment of the service. … The SDN controller may then determine candidate vehicle-based mobile SDN nodes in vehicles that are traveling nearby, and with anticipated routes that may coincide with the anticipated route of the requesting mobile endpoint device. As referred to herein, routes may coincide when the routes overlap or when a position of a first device along a first route at a projected time and a position of a second device along a second route at the projected time are within a wireless communication range, e.g., based upon the respective wireless transmission and/or reception capabilities of the first device and the second device. [¶ 0016] … The SDN controller may determine that at least one of these vehicle-based mobile SDN nodes also has capacity to operate as a video server for at least the next 30 minutes. In anticipation of the proximity of the mobile endpoint device to the at least one vehicle-based mobile SDN node, the SDN controller may then send instructions and/or configuration code to configure the at least one mobile SDN node(s) to function as a video server. In one example, the SDN controller may also load the at least one mobile SDN node with the requested content. Accordingly, when the mobile endpoint device is within wireless communication range of the at least one vehicle-based mobile SDN node, the content may be streamed from the at least one vehicle-based mobile SDN node to the mobile endpoint device. [¶ 0017]. The Examiner notes that: 1) a “capacity to operate as a video server” is interpreted as meeting a minimum requirement; 2) the “estimate” itself is received by the system “from each moving network connected vehicle of the plurality of moving network connected vehicles.” That is, the estimate is provided by “each” vehicle; 3) there is no claim as to selection of a vehicle based on the minimum communication speed; and 4) the “multiplying” is simply a mathematical operation of the system knowledge of (an ambiguous) “communication speed” and time – furthermore, the result is never used. The Applicant is reminded that structure defines how an apparatus differs from prior art apparatuses and when no difference in structure is defined, the assumption is made that the prior art structure meets the limitations. See e.g., MPEP § 2111.01 Plain Meaning, MPEP § 2111.05 Functional and Nonfunctional Descriptive Material, and MPEP § 2112.01 Composition, Product, and Apparatus Claims.)

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over ZAVESKY and YANG in view of U.S. Patent Publication 2009/0054058 to ANDREASSON et al., (hereinafter “ANDREASSON”) and U.S. Patent Publication 2020/0107186 to PARK et al., (hereinafter “PARK”).

Regarding Claim 14 (Original), the combination of ZAVESKY and YANG teaches discloses the non-transitory computer readable medium of claim 13.
ZAVESKY further discloses:
respective portion of the digital content received from the two or more moving network connected vehicles (At any time after the configuration code for the streaming video service is installed in vehicle-based mobile SDN node 155, vehicle-based mobile SDN node 155 may then provide the streaming video service to the mobile endpoint device 181. [¶ 0037] … the vehicle-based mobile SDN node 155 may also store all or a portion of the streaming video content that may be requested by the mobile endpoint device 181. [¶ 0038] … the processor may determine a route of a second vehicle-based mobile SDN node. … a plurality of vehicle-based mobile SDN nodes may be used to host the service in order to provide redundant or parallel options for the mobile endpoint device. [¶ 0052])

While ZAVESKY does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor ANDREASSON teaches:
wherein the requesting device stitches together each respective portion of the digital content received from the two or more moving network connected vehicles (At block 158, the master portable communication device 10 receives at least a portion of the content (e.g., multimedia content, Internet content, etc.) from the one or more electronic equipment 102 through the communication link. … the portions of content received from the one or more electronic equipment … are combined and the combined contents are stored in memory. [¶ 0056])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ZAVESKY with that of ANDREASSON for advantage of combining the portions of content received from the one or more electronic equipment and the wide area network and storing the combined contents in memory. (ANDREASSON: ¶ 0016)
The Examiner notes that while there is no claim or requirement as to the portions - or stitched sum of portions - being equal to the full/complete file (i.e., the stitched sum may still be incomplete), in the spirit of the present invention and in the same field of endeavor, PARK teaches:
wherein the requesting device stitches together each respective portion of the digital content received from the two or more moving network connected vehicles (Next, FIG. 9 is a diagram illustrating a method for a first mobile ITS station to transmit/receive a message … Particularly the present invention provides… methods for coping with a communication disconnected situation while a first mobile ITS station 1100 is receiving a software update file from a second mobile ITS station 1110. [¶ 0104] … First of all, the first mobile ITS station 1100 can additionally search for a third mobile ITS station 1120 connectable through a first communication interface (e.g., DSRC interface). In this instance, the first mobile ITS station 1100 can make a request for the rest of a software update file (e.g., a portion of a software update file supposed to be received after a timing of disconnection) to the third mobile ITS station 1120 and then receive it from the third mobile ITS station 1120. [¶ 0105]. The Examiner notes there is no claim or requirement as to the portions - or stitched sum of portions - being equal to the full/complete file (i.e., the stitched sum may still be incomplete))
 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ZAVESKY, YANG, and ANDREASSON with that of PARK for advantage to provide a method of performing a software update through V2X communication in a situation that cellular communication (e.g., C-V2X) is not supported or a situation that a mobile ITS station is being driven. (PARK: ¶ 0008)

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over ZAVESKY and YANG in view of PARK.

Regarding Claim 17 (Currently Amended), the combination of ZAVESKY and YANG teaches the non-transitory computer readable medium of claim 1, wherein causing the one or more moving network connected vehicles to obtain the digital content when moving in the area covered by the network and to provide the digital content to the requesting device when moving in the area within the communication range of the requesting device.
While ZAVESKY further discloses the one or more moving network connected vehicles to be within the vicinity of the requesting device for a period of time (As referred to herein, routes may coincide when the routes overlap or when a position of a first device along a first route at a projected time and a position of a second device along a second route at the projected time are within a wireless communication range, e.g., based upon the respective wireless transmission and/or reception capabilities of the first device and the second device. [¶ 0016]), the combination of ZAVESKY and YANG does not explicitly teach, or is not relied on to teach:
instructing the one or more moving network connected vehicles to move at a speed that allows the one or more moving network connected vehicles to be within the area within the communication range of the requesting device for a period of time required to transmit the digital content to the requesting device

However, in the same field of endeavor PARK teaches:
instructing the one or more moving network connected vehicles to move at a speed that allows the one or more moving network connected vehicles to be within the area within the communication range of the requesting device for a period of time required to transmit the digital content to the requesting device (First of all, the first mobile ITS station 1000 can identify the second mobile ITS station 1010 currently driving a route similar to that of the first mobile ITS station 1000 and make a request for a software update file. For instance, when identifying the second mobile ITS station 1010, the first mobile ITS station 1000 can additionally determine whether the second mobile ITS station drives the same route of at least one section of the route of the first mobile ITS station. [¶ 0100] … Secondly, if the software update file transmission/reception between the first mobile ITS station 1000 and the second mobile ITS station 1010 starts, the first mobile ITS station 1000 can control its speed or direction so that a distance from the second mobile ITS station 1010 can be maintained equal to or smaller than a preset value (e.g., 100 m). Particularly, in order to control the speed or direction of the first mobile ITS station 1000, the processor of the first mobile ITS station 1000 can control the respective units of the vehicle drive device 600 or the operation system 700. [¶ 0101] … As described above, according to an embodiment of the present invention, a time enough can be secured to transceive a software update file between the first mobile ITS station 1000 and the second mobile ITS station 1010. [¶ 0102])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ZAVESKY and YANG with that of PARK for advantage to provide a method of performing a software update through V2X communication in a situation that cellular communication (e.g., C-V2X) is not supported or a situation that a mobile ITS station is being driven. (PARK: ¶ 0008)

Claim 23 rejected under 35 U.S.C. 103 as being unpatentable over ZAVESKY and YANG in view of U.S. Patent Publication 2017/0013476 to SUTHAR et al. (hereinafter “SUTHAR”).

Regarding Claim 23 (New), the combination of ZAVESKY and YANG teaches the non-transitory computer readable medium of claim 1.
ZAVESKY further discloses:

wherein the one or more moving network connected vehicles are caused to obtain the digital content when moving in the area covered by the network and to provide the digital content directly to the requesting device when moving in the area within the communication range of the requesting device at a later time in order to add additional data for the requesting device (the SDN controller may utilize the parameters of the requesting mobile endpoint device … and the parameters of potential vehicle-based mobile SDN nodes for hosting the service in order to select at least one vehicle-based mobile SDN node for deployment of the service. … The SDN controller may then determine candidate vehicle-based mobile SDN nodes in vehicles that are traveling nearby, and with anticipated routes that may coincide with the anticipated route of the requesting mobile endpoint device. As referred to herein, routes may coincide when the routes overlap or when a position of a first device along a first route at a projected time and a position of a second device along a second route at the projected time are within a wireless communication range, e.g., based upon the respective wireless transmission and/or reception capabilities of the first device and the second device. [¶ 0016] … when the mobile endpoint device is within wireless communication range of the at least one vehicle-based mobile SDN node, the content may be streamed from the at least one vehicle-based mobile SDN node to the mobile endpoint device. [¶ 0017]. The Examiner notes that: 1) “in order to add additional data for the requesting device” is interpreted as intended use. (see e.g., MPTP 2112.01    Composition, Product, and  Apparatus Claims and 2111.05 Functional and Nonfunctional Descriptive Material); and 2) any time after the request is interpreted as “a later time”)

While ZAVESKY does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, SUTHAR teaches:
wherein the requesting device is located in a venue with network congestion (a system that includes an autonomous vehicle … which is controlled by a self-organizing network (SON) to expand the capabilities of a cellular network in real time. … the SON monitors the cellular network and identifies congestion or capacity issues in the network. For example, a sporting event may result in a large number of users congregating in a small geographic region (e.g., a stadium). The cell towers covering the geographic region may be unable to satisfy the large number of requests for data (e.g., phone calls, emails, internet traffic) by the users in the region.[¶ 0014]. The Examiner notes the fact of a congested location is never used.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ZAVESKY and YANG with that of SUTHAR for advantage of a system that includes an autonomous vehicle … which is controlled by a self-organizing network (SON) to expand the capabilities of a cellular network in real time. (SUTHAR: ¶ 0014)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is 571-270-1279.  The examiner can normally be reached 9:00 am - 6:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/
Examiner, Art Unit 2644